LOWELL, District Judge.
The only difficulty here, and it is a considerable one in all these cases, is to ascertain the fair amount of salvage to be awarded. As bearing upon this a very large number of witnesses have been examined concerning the character of the place where the brig was lying, which was between two shoals called Long and Shovelful shoals, and her probable chances of escape without' assistance. The shoals were under her lee and almost surrounding her, and she could not have got out in the direction in which she had drifted in, without a change of wind. It was discovered afterwards that one of her anchors was gone, that the other had lost its stock, and that her ke'dge only was uninjured. During this morning the tide was setting against the wind, and it is maintained by the libel-lants that she would probably have dragged, upon a turn of the tide. The wind was still from the north-east, with no immediate prospect of change, and the sea was very heavy. Whether she could have, got out by the narrow passage between the two shoals to leeward, has been the subject of much controversy. Many disinterested witnesses for the libellants assert that the chart gives too much water at that point, and that there is *214really not over ten feet, while this vessel ■ drew eleven feet and upwards.
Upon all the evidence, I am satisfied that the brig was in a very awkward situation, much more .so than her master, who was ignorant of the state of his anchors, was aware of, and that it is extremely doubtful whether she could have reached a place of safety without the aid of a steamer or a change in the wind. The aid which was rendered was prompt, efficient, and successful. On the other hand, the storm had lulled, •though perhaps not ended; she had daylight, •was uninjured except in her ground tackle, and might probably have been rescued, if tlie Monohansett had not come up, by another steamer which had seen and was coming towards her.
This is one of those cases In which a disabled vessel is opportunely and successfully taken in tow, but in such a place, that she might count with pretty strong hope on other assistance in default of that of the actual salvor. In such a case the need of succor is not so urgent as to make the amount saved the most important element of the salvage service, though it is not to be overlooked; but the point first in consequence is the risk, trouble, and expense, as well as the knowledge, skill, and seamanship which the sal-vors have contributed to the result. As compared with the recent case of The Acacia [Oase No. 22] the value here saved is about double, and the risk from which it was saved is greater, because there the danger would not be urgent until a change of wind, while here it was imminent unless there were such a change; and the knowledge of the ground, the skill and seamanship required to go safely to the vessel, take her in tow, and get her out were greater; and there was some risk to the steamer in doing all this so near a lee shoal. On the other hand, the steamer is very much less valuable than were the steamer and her cargo in that case, and the time lost is much less. I will add that I am not sure that I gave quite enough in that case. Considering all the circumstances, I award the sum of $2, £00 and costs. Decree accordingly.
This decision was affirmed by the circuit court, on an appeal by the salvors, October term, 18GS. [Case not reported.]